DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgement is made that this application is a CON of 16/863,594 and a CIP of 15/853,391.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. As a matter of practicality, the Examiner will continue to focus on the portions of the drawings pertaining directly to the subject matter of the instant claims. For the other drawings, the Examiner suggests reviewing the parent application ‘391 (and any other continuations thereof) for previously made suggestions for corrections to drawings previously presented to the Examiner therein; likewise, the Examiner suggests reviewing any other related/associated applications (such as ‘594) for drawing correction suggestions therein as examination thereof becomes available to the Applicant. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the suggestions pertaining to the drawings above, the Examiner likewise suggests that Applicant review any suggestions for corrections made in related/associated applications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-28 and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Skrinde (US 20120215348 A1; hereafter “Skrinde”).

Regarding independent claim 1,
 Skrinde teaches an apparatus (distributed control having control system hardware and operating environment) for configuring an inspection robot (SROV) for inspecting an inspection surface inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7), the apparatus (distributed control having control system hardware and operating environment) comprising:
a route profile processing circuit (portion of distributed control having control system hardware and operating environment for interpreting route) structured to interpret route profile data for the inspection robot (SROV) relative to the inspection surface (inspected work surface) ([0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0181] “Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0183] “identification of obstacles, deviations, or other data”; [0184] “SROV navigation using methods well known in the art for obstacle detection, obstacle avoidance, and path planning”; [0158] “environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0177] “monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0076] “feedback of positioning, movement”; [0118] “sensors focusing on position, location, energy usage, internal temperature, drive tread motion, and pressure”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop; [0121] “rotary positioning (i.e., radial orientation)” and “accurate radial and rotary positioning”; [0128] “includes a positioning sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues (e.g., speed, acceleration”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0142] “reversing its recorded path”; [0143] “Position and orientation, both localized and global, of the rotating frame may be sensed via the Bus and on-board sensors for the Shoulder Module or a specific sub-portion pertinent to a specific sensor”; [0183] “show its position, orientation, and movements” and “views of SROV position and orientation”; [0187] “aggregates current real-world status data (returned by sensors (e.g., joint assembly, motion, positioning, and inspection sensors)”; [0198] “record of the insertion and transit of the SROV and its current position”; [0199] “The Navigation Subsystem (1960) receives signals and data relevant to SROV position and orientation, interprets those signals, determines SROV position and orientation, and forwards this information (1962) to other subsystems”; [0200] Positioning Subsystem; [0206] “sensors that provide measures of payout, position, operating, and health status”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”);
a configuration determining circuit (portion of distributed control having control system hardware and operating environment for determining robot configuration) structured to determine one or more configurations for the inspection robot (SROV) in response to the route profile data (Abstract “configurable robotic apparatus”; [0001] “controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0151] “provide a wide range of configuration versatility”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”; [0105] “modular architecture” and “configurability that aggregates the capabilities of multiple modules”; [0180] “A work plan will typically include a path for navigation of the infrastructure” and “develop the SROV configuration requirements and a work plan”; [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators”; [0158] “obstacle avoidance methods well-known to in the arts pertaining to robotics”); and
a configuration processing circuit (portion of distributed control having control system hardware and operating environment for processing configuration for robot) structured to provide configuration data in response to the determined one or more configurations, the configuration data defining, in part, one or more inspection characteristics for the inspection robot (SROV) ([0076] “obstacle avoiding or obstacle following programs to be able to negotiate a changing environment” and “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions)”; [0151] “includes a powered multi-axial articulation capability”; [0105] “configurability” and “enables implementation details and current sensory feedback to be pushed down to the most appropriate and most readily correlated and correctable level”, see at least arrows in figs. 3-5); [0117] “interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”; [0180] “A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0189] “rapidly avoid local collisions”; see exemplary figures 7-10 showing changes in configuration).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the combination from the generic teachings thereof and/or specific possible choices of the structural components thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by said reference and as analyzed by the Examiner including the citations and/or Examiner comments provided above in reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention.
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 2, which depends on claim 1,
 Skrinde teaches wherein the one or more inspection characteristics include at least one inspection characteristic selected from the inspection characteristics consisting of:
a type of inspection sensor (SROV sensor for inspection) for the inspection robot (SROV) ([0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”; [0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; see “sensor” architecture in fig. 18; see sensor subsystem of fig. 19; [0158]-[0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple-sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis). Sensors may be integrated using analog-to-digital or digital-to-analog converters as necessary””; [0195] “(e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0075] “A collection of sensors”);
a horizontal spacing between adjacent inspection sensors (SROV sensors for inspection) for the inspection robot (SROV) (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary fig. 10);
a horizontal spacing between inspection lanes for an inspection operation of the inspection robot (SROV) (see note above, see also figs. 7-9);
a magnitude of a downward force applied to a sled housing an inspection sensor (SROV sensor for inspection) of the inspection robot (SROV) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”; see also [0130] and fig. 5A and forces on sensors 529 & 559);
a sled geometry (geometry of sliding sensor/tool inclusive of geometry of chosen Tool(s) 350/1600/1700) for a sled housing an inspection sensor (SROV sensor for inspection) of the inspection robot (SROV) ([0158] “Inspection sensors may be incorporated into SROV tools);
a tether configuration description for the inspection robot (SROV) ([0032] “an umbilical that serves as a tether and a connection to a surface source of power and human control”; [0072] “The MP is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical supplies power to the SROV and communication (i.e. both sensing and control signals) between the SROV and systems external to the SROV. The Debris Line carries debris pumped from the SROV to a Debris Reclamation Interface”; [0102] “The MP (211) is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical (212) supplies both power to the SROV and communication (i.e. both sensing and control signals) between the SROV and other subsystems. The Umbilical Supply Reel (214) manages the paying out and recovery of the Umbilical in unison with the travel of the SROV. The Debris Line (213) carries debris pumped from the SROV. An overhead crane (215) is utilized to insert or remove sections of debris line hose (216) as to synchronize Debris Line length with that of the Umbilical. The Debris Line terminates into the Debris Reclamation Interface (219) allowing for proper debris disposal. The OC (230), including the CCU, is used to plan and manage autonomous performance by the SROV of tasks, activities, and goals; provide operator-initiated control; and to monitor, present, display, record, analyze, and respond to status signals from the SROV”; [0229] “disengage or undock from the Docking Module, perform a work process autonomously, and then return to dock with the Docking Module, for extraction, recharging, uploading data, downloading new instructions (e.g., commands, Solution Patterns, Templates, etc.), or moving the Docking Module or Umbilical”; [0162] “Aggregate configuration, monitoring, control, and functionality of an SROV resulting from interconnection are made known”; [0233] “manages for each Umbilical and Power line a torsional tracing and current strain measurement for that line, to both measure against the operational safety/wear limits and to guide motion of the SROV at the far end. In a further embodiment the MP and OC are each able to manage multiple, potentially coordinating, but not overlapping Umbilical and Debris lines, and multiple SROVs”);
a payload configuration for a payload of the inspection robot (SROV) (exemplary payload connected to Frame Module 1300, including see exemplary fig. 3, Articulation Module connecting a Debris Recovery Tool 1700 with second Shoulder and Articulation Module assembly 371; likewise payloads include other tools and/or sensors inclusive of attachment means such as arms, see 350/1600 & associated attachment means) structured to alter (exemplary shown by 1700 is debris recover; 1600 is exemplary for polishing) the inspection surface (inspected work surface) (bold for emphasis: Abstract “The apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing or otherwise maintaining a wide variety of materials and conditions”; [0108] “SROV components (e.g., the modules, tools, and assemblies described herein) are easily interconnected in numerous configurations so as to provide a wide range of functionality”; [0133] “Any of a number of specialized tools (e.g. grinders, propellers, treads, pumps, jets, welding apparatus, sealing apparatus, levers, hammers, jacks, grippers, caulkers, and other standard mechanical and physical repair and maintenance devices) can be an operable part of any modular component”; [0161] “Other types of Tools will be readily apparent to those skilled in the art such as, but not limited to, tools for grasping; clamping; object manipulating; object handling; pipe cleaning; barrel cutting; lateral cutting; rotating rasp; root cutting; pipe cleaning; lateral trimming; high pressure jet; pipe joint sealing; pipe joint testing; pipe profiling; pipe sampling; drilling, pipe installation, pipe sealing, and internal repair”; [0162] "plug-and-play" simplicity” and “ability of control units within modules to be interconnected (both mechanically and with respect to Bus Resources) and to communicate and identify themselves to other control units”; [0152] “easily and seamlessly integrate third party tools into SROV operation by defining tool specifications, physical characteristics and SROV reciprocal requirements or constraints”);
a drive wheel configuration for the inspection robot (SROV) ([0154] “Drive Wheel Assembly” and “wheels for engaging a multiplicity of surface types and angles”; [0228] “alignment of the means of locomotion (e.g., drive wheels of the Tractor Tool) with respect to the ROV frame may be changed in response to signals (e.g., by issuing commands from the operator console)”; see figs. 5 & 7-10 exemplary showing configurability for driving wheels); and
a type of a downward force biasing device for the inspection robot (SROV) structured to apply a downward force on an inspection sensor (SROV sensor for inspection) of the inspection robot (SROV) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”; see also [0130] and fig. 5A and forces on sensors 529 & 559).

Regarding claim 3, which depends on claim 1,
 Skrinde teaches further comprising:
a robot configuring circuit (portion of distributed control having control system hardware and operating environment for re/configuring robot) structured to configure the inspection robot (SROV) in response to the provided configuration data (see previous citations, particularly noting citations for configuration determining & processing, and additionally noting [0116] “Control signals convey commands to actuators and sensors. Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity. Each module contains local intelligence in the form of a Module Control Unit ("MCU" hereafter) (described below) so that the module selectively accepts only those control signals intended for it, and executes only relevant commands. This means, for example, that a module need respond only to module-specific safety constraints”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module”).

Regarding claim 4, which depends on claim 3,
 Skrinde teaches wherein the robot configuring circuit (portion of distributed control having control system hardware and operating environment for re/configuring robot) is further structured to configure the inspection robot (SROV) by performing at least one operation selected from the operations consisting of:
configuring a horizontal spacing between inspection lanes for an inspection operation of the inspection robot (SROV) (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary figs. 7-10);
configuring at least one of an inspection route (path) and a horizontal spacing between adjacent inspection sensors (SROV sensors for inspection), thereby performing an inspection operation compliant with an on-surface inspected resolution target ([0180] “path”; [0181] “detecting and working around types of obstacles”; [0184] “path planning”; [0198] “Planning Subsystem”;  Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary figs. 7-10);
or configuring a downward force biasing device to apply a selected down force to a sled housing (housing of sliding Tool) an inspection sensor (SROV sensor for inspection, exemplary noting sensors incorporated into sliding Tool) of the inspection robot (SROV) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”).

Regarding claim 5, which depends on claim 1,
 Skrinde teaches wherein the configuration determining circuit (portion of distributed control having control system hardware and operating environment for determining robot configuration) is further structured to determine (Abstract “configurable robotic apparatus”; [0001] “controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070]; [0077] “highly modular and reconfigurable design with automated sensing, response, and control”; [0117]; [0116]; [0119] “Feedback”; [0151] “wide range of configuration versatility”; [0184]; [0105] “modular architecture” and “configurability”; [0180] “SROV configuration requirements and a work plan”; [0181] “Solution Pattern will specify a particular behavior of the configuration”; [0158] “obstacle avoidance methods well-known to in the arts pertaining to robotics”): 
a first configuration (first of innumerable re/configurations) of the one or more configurations for a first portion of the inspection surface (inspected work surface); and
a second configuration (second of innumerable re/configurations) of the one or more configurations distinct for a second portion of the inspection surface (inspected work surface), wherein the second configuration is distinct from the first configuration (see exemplary figs. 7-10 showing a plurality of distinct re/configurations; Examiner also generically notes reconfiguration for obstacle avoidance along a path).

Regarding claim 6 and claim 7, where claim 6 depends on claim 1 and where claim 7 depends on claim 6,
 Skrinde teaches wherein: 
the route profile processing circuit (portion of distributed control having control system hardware and operating environment for interpreting route) is further structured to interpret updated route profile data during an inspection operation of the inspection surface (inspected work surface) by the inspection robot (SROV) (see previous citations and additional citations at end of claim analysis);
the configuration determining circuit (portion of distributed control having control system hardware and operating environment for determining robot configuration) is further structured to determine one or more updated configurations of the inspection robot (SROV) in response to the updated route profile data (see previous citations and additional citations at end of claim analysis); 
the configuration processing circuit (portion of distributed control having control system hardware and operating environment for processing configuration for robot) is further structured to provide updated configuration data in response to the determined updated one or more configurations (see previous citations and additional citations at end of claim analysis); and
(limitation of claim 7) further comprising a robot configuring circuit (portion of distributed control having control system hardware and operating environment for re/configuring robot) structured to re-configure the inspection robot (SROV) in response to the updated one or more configurations ([0116] “interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators. This design provides the mechanisms and information necessary for a complete, closed-loop automation feedback cycle”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop, automation feedback cycle”; [0184] “Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously”; [0184] “become responsive to unforeseen conditions (e.g., having a Solution Pattern for working around a protruding but previously undetected pipe)”; [0192] “a sensor-response feedback loop” and “detect (i.e., perceive, sense or compute) a situation and react appropriately (e.g., providing the information to a user, automatically correcting a detected problem, or otherwise responding)”; [0066] “automatic detection and programmed response to anticipated work requirements and conditions”; [0070] “programmed to navigate the submerged infrastructure, perform a remediation work process (including inspection, maintenance, and debris recovery), detect and avoid obstacles or deviations, and extract itself. In many cases, the foregoing activities can be achieved in a fully automatic manner”).
.
Regarding claim 8, which depends on claim 1,
 Skrinde teaches wherein the route profile data comprises: obstacle data ([0158] “environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), [0183] “combining pre-loaded submerged infrastructure data with sensor data” and “image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”).

Regarding independent claim 9,
 Skrinde teaches a method for configuring an inspection robot (SROV) for inspecting an inspection surface (inspected work surface), the method comprising:
interpreting route profile data for the inspection robot (SROV) relative to the inspection surface (inspected work surface) ([0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0181] “Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0183] “identification of obstacles, deviations, or other data”; [0184] “SROV navigation using methods well known in the art for obstacle detection, obstacle avoidance, and path planning”; [0158] “environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0177] “monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0076] “feedback of positioning, movement”; [0118] “sensors focusing on position, location, energy usage, internal temperature, drive tread motion, and pressure”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop; [0121] “rotary positioning (i.e., radial orientation)” and “accurate radial and rotary positioning”; [0128] “includes a positioning sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues (e.g., speed, acceleration”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0142] “reversing its recorded path”; [0143] “Position and orientation, both localized and global, of the rotating frame may be sensed via the Bus and on-board sensors for the Shoulder Module or a specific sub-portion pertinent to a specific sensor”; [0183] “show its position, orientation, and movements” and “views of SROV position and orientation”; [0187] “aggregates current real-world status data (returned by sensors (e.g., joint assembly, motion, positioning, and inspection sensors)”; [0198] “record of the insertion and transit of the SROV and its current position”; [0199] “The Navigation Subsystem (1960) receives signals and data relevant to SROV position and orientation, interprets those signals, determines SROV position and orientation, and forwards this information (1962) to other subsystems”; [0200] Positioning Subsystem; [0206] “sensors that provide measures of payout, position, operating, and health status”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”);
determining one or more configurations for the inspection robot (SROV) in response to the route profile data (Abstract “configurable robotic apparatus”; [0001] “controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0151] “provide a wide range of configuration versatility”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”; [0105] “modular architecture” and “configurability that aggregates the capabilities of multiple modules”; [0180] “A work plan will typically include a path for navigation of the infrastructure” and “develop the SROV configuration requirements and a work plan”; [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators”; [0158] “obstacle avoidance methods well-known to in the arts pertaining to robotics”); and
providing configuration data in response to the determined one or more configurations, the configuration data defining, at least in part, one or more inspection characteristics for the inspection robot (SROV) ([0076] “obstacle avoiding or obstacle following programs to be able to negotiate a changing environment” and “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions)”; [0151] “includes a powered multi-axial articulation capability”; [0105] “configurability” and “enables implementation details and current sensory feedback to be pushed down to the most appropriate and most readily correlated and correctable level”, see at least arrows in figs. 3-5); [0117] “interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”; [0180] “A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0189] “rapidly avoid local collisions”; see exemplary figures 7-10 showing changes in configuration).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the combination from the generic teachings thereof and/or specific possible choices of the structural components thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by said reference and as analyzed by the Examiner including the citations and/or Examiner comments provided above in reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention.

Regarding claim 10, which depends on claim 9,
 a type of inspection sensor (SROV sensor for inspection) for the inspection robot (SROV) ([0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”; [0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; see “sensor” architecture in fig. 18; see sensor subsystem of fig. 19; [0158]-[0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple-sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis). Sensors may be integrated using analog-to-digital or digital-to-analog converters as necessary””; [0195] “(e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0075] “A collection of sensors”);
a horizontal spacing between adjacent inspection sensors (SROV sensors for inspection) for the inspection robot (SROV) (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary fig. 10);
a horizontal spacing between inspection lanes for an inspection operation of the inspection robot (SROV) (see note above, see also figs. 7-9);
a magnitude of a downward force applied to a sled housing an inspection sensor (SROV sensor for inspection) of the inspection robot (SROV) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”; see also [0130] and fig. 5A and forces on sensors 529 & 559);
a sled geometry (geometry of sliding sensor/tool inclusive of geometry of chosen Tool(s) 350/1600/1700) for a sled housing an inspection sensor (SROV sensor for inspection) of the inspection robot (SROV) ([0158] “Inspection sensors may be incorporated into SROV tools);
a tether configuration description for the inspection robot (SROV) ([0032] “an umbilical that serves as a tether and a connection to a surface source of power and human control”; [0072] “The MP is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical supplies power to the SROV and communication (i.e. both sensing and control signals) between the SROV and systems external to the SROV. The Debris Line carries debris pumped from the SROV to a Debris Reclamation Interface”; [0102] “The MP (211) is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical (212) supplies both power to the SROV and communication (i.e. both sensing and control signals) between the SROV and other subsystems. The Umbilical Supply Reel (214) manages the paying out and recovery of the Umbilical in unison with the travel of the SROV. The Debris Line (213) carries debris pumped from the SROV. An overhead crane (215) is utilized to insert or remove sections of debris line hose (216) as to synchronize Debris Line length with that of the Umbilical. The Debris Line terminates into the Debris Reclamation Interface (219) allowing for proper debris disposal. The OC (230), including the CCU, is used to plan and manage autonomous performance by the SROV of tasks, activities, and goals; provide operator-initiated control; and to monitor, present, display, record, analyze, and respond to status signals from the SROV”; [0229] “disengage or undock from the Docking Module, perform a work process autonomously, and then return to dock with the Docking Module, for extraction, recharging, uploading data, downloading new instructions (e.g., commands, Solution Patterns, Templates, etc.), or moving the Docking Module or Umbilical”; [0162] “Aggregate configuration, monitoring, control, and functionality of an SROV resulting from interconnection are made known”; [0233] “manages for each Umbilical and Power line a torsional tracing and current strain measurement for that line, to both measure against the operational safety/wear limits and to guide motion of the SROV at the far end. In a further embodiment the MP and OC are each able to manage multiple, potentially coordinating, but not overlapping Umbilical and Debris lines, and multiple SROVs”);
a payload configuration for a payload of the inspection robot (SROV) exemplary payload connected to Frame Module 1300, including see exemplary fig. 3, Articulation Module connecting a Debris Recovery Tool 1700 with second Shoulder and Articulation Module assembly 371; likewise payloads include other tools and/or sensors inclusive of attachment means such as arms, see 350/1600 & associated attachment means) structured to alter (exemplary shown is debris recover) the inspection surface (inspected work surface) (bold for emphasis: Abstract “The apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing or otherwise maintaining a wide variety of materials and conditions”; [0108] “SROV components (e.g., the modules, tools, and assemblies described herein) are easily interconnected in numerous configurations so as to provide a wide range of functionality”; [0133] “Any of a number of specialized tools (e.g. grinders, propellers, treads, pumps, jets, welding apparatus, sealing apparatus, levers, hammers, jacks, grippers, caulkers, and other standard mechanical and physical repair and maintenance devices) can be an operable part of any modular component”; [0161] “Other types of Tools will be readily apparent to those skilled in the art such as, but not limited to, tools for grasping; clamping; object manipulating; object handling; pipe cleaning; barrel cutting; lateral cutting; rotating rasp; root cutting; pipe cleaning; lateral trimming; high pressure jet; pipe joint sealing; pipe joint testing; pipe profiling; pipe sampling; drilling, pipe installation, pipe sealing, and internal repair”; [0162] "plug-and-play" simplicity” and “ability of control units within modules to be interconnected (both mechanically and with respect to Bus Resources) and to communicate and identify themselves to other control units”; [0152] “easily and seamlessly integrate third party tools into SROV operation by defining tool specifications, physical characteristics and SROV reciprocal requirements or constraints”);
a drive wheel configuration for the inspection robot (SROV) ([0154] “Drive Wheel Assembly” and “wheels for engaging a multiplicity of surface types and angles”; [0228] “alignment of the means of locomotion (e.g., drive wheels of the Tractor Tool) with respect to the ROV frame may be changed in response to signals (e.g., by issuing commands from the operator console)”; see figs. 5 & 7-10 exemplary showing configurability for driving wheels); and
a type of a downward force biasing device for the inspection robot (SROV) structured to apply a downward force to a sled housing an inspection sensor (SROV sensor for inspection) of the inspection robot (SROV) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”; see also [0130] and fig. 5A and forces on sensors 529 & 559).

Regarding claim 11, which depends on claim 9,
 Skrinde teaches wherein providing the configuration data comprises communicating the configuration data to a user device (user device with interface; see, fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control), wherein the user device is positioned at a distinct location from a location of the inspection surface (inspected work surface) (Abstract “manual override and remote control is provided to overcome unanticipated limitations”; [0001] “manual ( human-guided)”; [0065] “range of human involvement where the extent of human operation can be changed during the SROV's deployment to any state from completely absent to remote to `immediately present` and in control through the MII. A human can, but need not necessarily, operate the SROV”; [0073] “plan, manage, and override autonomous SROV activities, provide means for operator-initiated control, and to monitor, respond to, present, display, record, and analyze status signals from the SROV or SROVs”; [0101] “conscious and intelligent human control open at all levels”; [0102] “provide operator-initiated control”; [0104] “remote control”; [0117], [0162] “personnel can easily configure SROV modules”; [0186] “remote control means”; [0188] “Interfaces for operator input and output”; [0192] “application can detect (i.e., perceive, sense or compute) a situation and react appropriately (e.g., providing the information to a user, automatically correcting a detected problem, or otherwise responding”; [0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”).

Regarding claim 12, which depends on claim 11,
 Skrinde teaches wherein communicating the configuration data to the user device (user device with interface) is performed before transporting the inspection robot (SROV) to location of the inspection surface (inspected work surface) (see citations of claim 11, further noting [0195] “planned”; [0183] “planned goals”; [0198] “Planning Subsystem”; [0180] “the physical layout and geometry of the submerged infrastructure may be captured using blueprints or their electronic equivalent, and inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0116] “Solution Pattern currently being executed or scheduled”; [0181] “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”).

Regarding claim 13 and claim 14, where claim 13 depends on claim 9 and where claim 14 depends on claim 13,
 Skrinde teaches wherein determining one or more configurations for the inspection robot (SROV) is performed during an inspection operation of the inspection robot (SROV) of the inspection surface (inspected work surface) (see previous citations and additional citations at end of claim analysis); and
(limitation of claim 14) further comprising adjusting a configuration of the inspection robot (SROV) in response to the determined one or more configurations for the inspection robot (SROV) during the inspection operation of the inspection robot (SROV) (Abstract “inspecting”; [0074] “The SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control. It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair)”; [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators)” and “Other Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on” and “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling; and, specialized tasks by easily integrating third-party or custom tools”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0182] “Solution Patterns can be linked to the specific tool or combination of tools, sensors, and SROV design for the goal(s) that the SROV's operator, user, or customer wishes to effect”; [0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”).
.

Regarding claim 15, which depends on claim 14,
 Skrinde teaches wherein adjusting the configuration of the inspection robot (SROV) comprises at least one operation selected from the operations consisting of:
configuring a horizontal spacing between inspection lanes for an inspection operation of the inspection robot (SROV) Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary figs. 7-10);
configuring at least one of an inspection route and a horizontal spacing between adjacent inspection sensors (SROV sensors for inspection), thereby performing an inspection operation compliant with an on-surface inspected resolution target ([0180] “path”; [0181] “detecting and working around types of obstacles”; [0184] “path planning”; [0198] “Planning Subsystem”;  Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary figs. 7-10);
or configuring a downward force biasing device to apply a selected down force to a sled housing (housing of sliding Tool) an inspection sensor (SROV sensor for inspection, exemplary noting sensors incorporated into sliding Tool) of the inspection robot (SROV) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”).

Regarding claim 16, which depends on claim 9,
 Skrinde teaches further comprising mounting an inspection sensor (SROV sensor for inspection) to the inspection robot (SROV) in response to the provided configuration data ([0158]-[0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple-sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis). Sensors may be integrated using analog-to-digital or digital-to-analog converters as necessary””; [0195] “(e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0075] “A collection of sensors”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0001] “configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0077] “highly modular and reconfigurable design” and “flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] "quick connect" and "quick disconnect"; [0151] “wide range of configuration versatility”; [0233] “swapping out”; [0105] “modular architecture” and “"track-and-swap" capability”; [0117] "plug-and-play" simplicity, thereby enabling the SROV with the functionality necessary for a wide range of work processes and environments” and “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”; [0180] “develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0181] “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”).

Regarding claim 17, which depends on claim 9,
 Skrinde teaches further comprising mounting a drive module (locomotion means; e.g., wheeled locomotion means via track tools) to the inspection robot (SROV) in response to the provided configuration data ([0228] “means of locomotion (e.g., drive wheels of the Tractor Tool)”; [0001] “configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0077] “highly modular and reconfigurable design” and “flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] "quick connect" and "quick disconnect"; [0151] “wide range of configuration versatility”; [0233] “swapping out”; [0105] “modular architecture” and “"track-and-swap" capability”; [0117] "plug-and-play" simplicity, thereby enabling the SROV with the functionality necessary for a wide range of work processes and environments” and “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”; [0180] “develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0181] “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”).

Regarding claim 18, which depends on claim 9,
 Skrinde teaches further comprising adjusting an inspection sensor (SROV sensor for inspection) disposed on the inspection robot (SROV) in response to the provided configuration data ([0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; ([0076] “negotiate a changing environment” and “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0001] “configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0077] “highly modular and reconfigurable design” and “flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] "quick connect" and "quick disconnect"; [0151] “wide range of configuration versatility”; [0233] “swapping out”; [0105] “modular architecture” and “"track-and-swap" capability”; [0117] "plug-and-play" simplicity, thereby enabling the SROV with the functionality necessary for a wide range of work processes and environments” and “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”; [0180] “develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0181] “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”).

Regarding claim 19, which depends on claim 9,
 Skrinde teaches wherein determining one or more configurations for the inspection robot (SROV) in response to the route profile data comprises (Abstract “configurable robotic apparatus”; [0001] “controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070]; [0077] “highly modular and reconfigurable design with automated sensing, response, and control”; [0117]; [0116]; [0119] “Feedback”; [0151] “wide range of configuration versatility”; [0184]; [0105] “modular architecture” and “configurability”; [0180] “SROV configuration requirements and a work plan”; [0181] “Solution Pattern will specify a particular behavior of the configuration”; [0158] “obstacle avoidance methods well-known to in the arts pertaining to robotics”):
determining a first configuration (first of innumerable re/configurations) of the one or more configurations for a first portion of the inspection surface (inspected work surface); and
determining a second configuration (second of innumerable re/configurations) of the one or more configurations for a second portion of the inspection surface (inspected work surface), wherein the second configuration (second of innumerable re/configurations) is distinct from the first configuration (first of innumerable re/configurations) (see exemplary figs. 7-10 showing a plurality of distinct re/configurations; Examiner also generically notes reconfiguration for obstacle avoidance along a path).

Regarding independent claim 20,
 Skrinde teaches system (distributed control having control system hardware and operating environment with SROV) (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”; see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details) comprising:
an inspection robot (SROV) comprising a payload (exemplary payload connected to Frame Module 1300, including see exemplary fig. 3, Articulation Module connecting a Debris Recovery Tool 1700 with second Shoulder and Articulation Module assembly 371; likewise payloads include other tools and/or sensors inclusive of attachment means such as arms, see 350/1600 & associated attachment means) comprising at least two inspection sensors (SROV sensors for inspection) coupled thereto (Abstract “The apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing or otherwise maintaining a wide variety of materials and conditions”; [0108] “SROV components (e.g., the modules, tools, and assemblies described herein) are easily interconnected in numerous configurations so as to provide a wide range of functionality”; [0133] “Any of a number of specialized tools (e.g. grinders, propellers, treads, pumps, jets, welding apparatus, sealing apparatus, levers, hammers, jacks, grippers, caulkers, and other standard mechanical and physical repair and maintenance devices) can be an operable part of any modular component”; [0161] “Other types of Tools will be readily apparent to those skilled in the art such as, but not limited to, tools for grasping; clamping; object manipulating; object handling; pipe cleaning; barrel cutting; lateral cutting; rotating rasp; root cutting; pipe cleaning; lateral trimming; high pressure jet; pipe joint sealing; pipe joint testing; pipe profiling; pipe sampling; drilling, pipe installation, pipe sealing, and internal repair”; [0111] "quick connect" and "quick disconnect"; [0151] “wide range of configuration versatility”; [0233] “swapping out”; [0162] "plug-and-play" simplicity” and “ability of control units within modules to be interconnected (both mechanically and with respect to Bus Resources) and to communicate and identify themselves to other control units”; [0152] “easily and seamlessly integrate third party tools into SROV operation by defining tool specifications, physical characteristics and SROV reciprocal requirements or constraints”; [0118] “sensors focusing on position, location, energy usage, internal temperature, drive tread motion, and pressure”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop”; [0128] “sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0187] “sensors (e.g., joint assembly, motion, positioning, and inspection sensors)”; [0158]-[0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple-sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis). Sensors may be integrated using analog-to-digital or digital-to-analog converters as necessary””; [0195] “(e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0075] “A collection of sensors”)); and
a controller (distributed control having control system hardware and operating environment) comprising:
a route profile processing circuit (portion of distributed control having control system hardware and operating environment for interpreting route) structured to interpret route profile data for the inspection robot (SROV) relative to an inspection surface (inspected work surface) ([0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0181] “Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0183] “identification of obstacles, deviations, or other data”; [0184] “SROV navigation using methods well known in the art for obstacle detection, obstacle avoidance, and path planning”; [0158] “environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0177] “monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0076] “feedback of positioning, movement”; [0118] “sensors focusing on position, location, energy usage, internal temperature, drive tread motion, and pressure”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop; [0121] “rotary positioning (i.e., radial orientation)” and “accurate radial and rotary positioning”; [0128] “includes a positioning sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues (e.g., speed, acceleration”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0142] “reversing its recorded path”; [0143] “Position and orientation, both localized and global, of the rotating frame may be sensed via the Bus and on-board sensors for the Shoulder Module or a specific sub-portion pertinent to a specific sensor”; [0183] “show its position, orientation, and movements” and “views of SROV position and orientation”; [0187] “aggregates current real-world status data (returned by sensors (e.g., joint assembly, motion, positioning, and inspection sensors)”; [0198] “record of the insertion and transit of the SROV and its current position”; [0199] “The Navigation Subsystem (1960) receives signals and data relevant to SROV position and orientation, interprets those signals, determines SROV position and orientation, and forwards this information (1962) to other subsystems”; [0200] Positioning Subsystem; [0206] “sensors that provide measures of payout, position, operating, and health status”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”);
a configuration determining circuit (portion of distributed control having control system hardware and operating environment for determining robot configuration) structured to determine one or more configurations for the inspection robot (SROV) in response to the route profile data (Abstract “configurable robotic apparatus”; [0001] “controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0151] “provide a wide range of configuration versatility”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”; [0105] “modular architecture” and “configurability that aggregates the capabilities of multiple modules”; [0180] “A work plan will typically include a path for navigation of the infrastructure” and “develop the SROV configuration requirements and a work plan”; [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators”; [0158] “obstacle avoidance methods well-known to in the arts pertaining to robotics”); and
a configuration processing circuit (portion of distributed control having control system hardware and operating environment for processing configuration for robot) structured to provide configuration data in response to the determined one or more configurations, the configuration data defining, at least in part, one or more inspection characteristics for the inspection robot (SROV) ([0076] “obstacle avoiding or obstacle following programs to be able to negotiate a changing environment” and “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions)”; [0151] “includes a powered multi-axial articulation capability”; [0105] “configurability” and “enables implementation details and current sensory feedback to be pushed down to the most appropriate and most readily correlated and correctable level”, see at least arrows in figs. 3-5); [0117] “interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”; [0180] “A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0189] “rapidly avoid local collisions”; see exemplary figures 7-10 showing changes in configuration).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the combination from the generic teachings thereof and/or specific possible choices of the structural components thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by said reference and as analyzed by the Examiner including the citations and/or Examiner comments provided above in reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention.
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 21, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a type of inspection sensor (SROV sensor for inspection) for the inspection robot (SROV) ([0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”; [0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; see “sensor” architecture in fig. 18; see sensor subsystem of fig. 19; [0158]-[0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple-sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis). Sensors may be integrated using analog-to-digital or digital-to-analog converters as necessary””; [0195] “(e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0075] “A collection of sensors”).

Regarding claim 22, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a horizontal spacing between adjacent inspection sensors (SROV sensors for inspection) for the inspection robot (SROV) (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary figs. 7-10).

Regarding claim 23, which depends on claim 22,
 Skrinde teaches wherein the payload comprises an adjustable sled coupling position for at least two sleds (sliding Tools/sensors), each of the at least two sleds housing at least one of the at least two inspection sensors (SROV sensors for inspection) ([0143] “A Shoulder Module (FIG. 14) comprises a controllably rotating frame around a central shaft connectable to a plurality of Articulation Modules”; [0148]-[0149] “The Articulation Module consists of a plurality of inter-connectable types of Units, deployed in various configurations to provide greater articulation, and that singly or in combination will comprise a complete Articulation Module: [0149] Specific types of Units include at least: (1) (FIG. 15A) An Elbow Unit (1530) to provide means for redial realignment of an Arm Unit and may be configured in a plurality of different angles; (2) (FIG. 15B) A Wrist Unit (1520) incorporating a Multi-Axis Joint to provide multi-way articulation and rotary positioning; (3) (FIG. 15C) A Fixed Arm Unit (1510) that may fashioned in a plurality of lengths; (4) (FIG. 15D) An Extensible Arm Unit (1500) that incorporates a Sliding Joint Assembly as to be able to extend and retract; and, (5) a Brace Unit (1540) comprising a plurality of means to increase structural bracing and stability”; [0104] “Each assembly and module capable of articulation uses actuators to control power and movement”) further [0151] ““includes a powered multi-axial articulation capability”, see at least arrows in figs. 3-5”; [0076] [0076] “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0158] “Inspection sensors may be incorporated into SROV tools”).

Regarding claim 24, which depends on claim 22,
 Skrinde teaches wherein the payload comprises an adjustable arm (Arm unit able to adjust inclusive of extend/retract) coupling position (coupled to adjustable shoulder) for at least two arms (see exemplary figure 4 showing how arms coupled), each of the at least two arms associated with at least one of the at least two inspection sensors (SROV sensors for inspection) ([0143] “A Shoulder Module (FIG. 14) comprises a controllably rotating frame around a central shaft connectable to a plurality of Articulation Modules”; [0148]-[0149] “The Articulation Module consists of a plurality of inter-connectable types of Units, deployed in various configurations to provide greater articulation, and that singly or in combination will comprise a complete Articulation Module: [0149] Specific types of Units include at least: (1) (FIG. 15A) An Elbow Unit (1530) to provide means for redial realignment of an Arm Unit and may be configured in a plurality of different angles; (2) (FIG. 15B) A Wrist Unit (1520) incorporating a Multi-Axis Joint to provide multi-way articulation and rotary positioning; (3) (FIG. 15C) A Fixed Arm Unit (1510) that may fashioned in a plurality of lengths; (4) (FIG. 15D) An Extensible Arm Unit (1500) that incorporates a Sliding Joint Assembly as to be able to extend and retract; and, (5) a Brace Unit (1540) comprising a plurality of means to increase structural bracing and stability”; [0104] “Each assembly and module capable of articulation uses actuators to control power and movement”) further [0151] ““includes a powered multi-axial articulation capability”, see at least arrows in figs. 3-5”; [0076] [0076] “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0158] “Inspection sensors may be incorporated into SROV tools”).

Regarding claim 25, which depends on claim 24,
 Skrinde teaches wherein each of the at least two arms (Arm units able to adjust inclusive of extend/retract) further comprises at least one sled (sliding Tools/sensors) coupled thereto, each of the at least one sled housing at least one of the at least two inspection sensors (SROV sensors for inspection) ([0158] “Inspection sensors may be incorporated into SROV tools”).

Regarding claim 26, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a horizontal spacing between inspection lanes for an inspection operation of the inspection robot (SROV) (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary figs. 7-10).

Regarding claim 27, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a magnitude of a downward force applied to a sled housing at least one of the at least two inspection sensors (SROV sensors for inspection) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”; see also [0130] and fig. 5A and forces on sensors 529 & 559).

Regarding claim 28, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a sled geometry (geometry of sliding sensor/tool inclusive of geometry of chosen Tool(s) 350/1600/1700) for a sled housing at least one of the at least two inspection sensors (SROV sensors for inspection) ([0158] “Inspection sensors may be incorporated into SROV tools);

Regarding claim 30, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a payload configuration for the payload (exemplary payload connected to Frame Module 1300, including see exemplary fig. 3, Articulation Module connecting a Debris Recovery Tool 1700 with second Shoulder and Articulation Module assembly 371; likewise payloads include other tools and/or sensors inclusive of attachment means such as arms, see 350/1600 & associated attachment means) of the inspection robot (SROV)   (Abstract “The apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing or otherwise maintaining a wide variety of materials and conditions”; [0108] “SROV components (e.g., the modules, tools, and assemblies described herein) are easily interconnected in numerous configurations so as to provide a wide range of functionality”; [0133] “Any of a number of specialized tools (e.g. grinders, propellers, treads, pumps, jets, welding apparatus, sealing apparatus, levers, hammers, jacks, grippers, caulkers, and other standard mechanical and physical repair and maintenance devices) can be an operable part of any modular component”; [0161] “Other types of Tools will be readily apparent to those skilled in the art such as, but not limited to, tools for grasping; clamping; object manipulating; object handling; pipe cleaning; barrel cutting; lateral cutting; rotating rasp; root cutting; pipe cleaning; lateral trimming; high pressure jet; pipe joint sealing; pipe joint testing; pipe profiling; pipe sampling; drilling, pipe installation, pipe sealing, and internal repair”; [0001] “configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0077] “highly modular and reconfigurable design” and “flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] "quick connect" and "quick disconnect"; [0151] “wide range of configuration versatility”; [0233] “swapping out”; [0105] “modular architecture” and “"track-and-swap" capability”; [0117] "plug-and-play" simplicity, thereby enabling the SROV with the functionality necessary for a wide range of work processes and environments” and “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”; [0180] “develop the SROV configuration requirements and a work plan”).

Regarding claim 31, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a drive wheel configuration for the inspection robot (SROV) ([0154] “Drive Wheel Assembly” and “wheels for engaging a multiplicity of surface types and angles”; [0228] “alignment of the means of locomotion (e.g., drive wheels of the Tractor Tool) with respect to the ROV frame may be changed in response to signals (e.g., by issuing commands from the operator console)”; see figs. 5 & 7-10 exemplary showing configurability for driving wheels).

Regarding claim 32, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a type of a downward force biasing device for the inspection robot (SROV) structured to apply a downward force to a sled housing at least one of the at least two inspection sensors (SROV sensors for inspection) of the inspection robot (SROV) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”; see also [0130] and fig. 5A and forces on sensors 529 & 559).

Regarding claim 33, which depends on claim 20,
 Skrinde teaches further comprising:
a robot configuring circuit (portion of distributed control having control system hardware and operating environment for re/configuring robot) structured to configure the inspection robot (SROV) in response to the provided configuration data (see previous citations, particularly noting citations for configuration determining & processing, and additionally noting [0116] “Control signals convey commands to actuators and sensors. Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity. Each module contains local intelligence in the form of a Module Control Unit ("MCU" hereafter) (described below) so that the module selectively accepts only those control signals intended for it, and executes only relevant commands. This means, for example, that a module need respond only to module-specific safety constraints”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module”).

Regarding claim 34, which depends on claim 33,
 Skrinde teaches wherein the robot configuring circuit (portion of distributed control having control system hardware and operating environment for re/configuring robot) is further structured to configure the inspection robot (SROV) by performing at least one operation selected from the operations consisting of:
configuring a horizontal spacing between inspection lanes for an inspection operation of the inspection robot (SROV) (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary figs. 7-10);
configuring at least one of an inspection route (path) and a horizontal spacing between adjacent inspection sensors (SROV sensors for inspection), thereby performing an inspection operation compliant with an on-surface inspected resolution target ([0180] “path”; [0181] “detecting and working around types of obstacles”; [0184] “path planning”; [0198] “Planning Subsystem”;  Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting horizontal spacing, see exemplary figs. 7-10);
or configuring a downward force biasing device to apply a selected down force to a sled housing (housing of sliding Tool) at least one of the at least two inspection sensors (SROV sensors for inspection, exemplary noting sensors incorporated into sliding Tool) of the inspection robot (SROV) (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; [0158] “Inspection sensors may be incorporated into SROV tools such as the Debris Removal Tool (1600)”).

Regarding claim 35, which depends on claim 20,
 Skrinde teaches wherein the configuration determining circuit (portion of distributed control having control system hardware and operating environment for determining robot configuration) is further structured to determine (Abstract “configurable robotic apparatus”; [0001] “controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070]; [0077] “highly modular and reconfigurable design with automated sensing, response, and control”; [0117]; [0116]; [0119] “Feedback”; [0151] “wide range of configuration versatility”; [0184]; [0105] “modular architecture” and “configurability”; [0180] “SROV configuration requirements and a work plan”; [0181] “Solution Pattern will specify a particular behavior of the configuration”; [0158] “obstacle avoidance methods well-known to in the arts pertaining to robotics”): 
a first configuration (first of innumerable re/configurations) of the one or more configurations for a first portion of the inspection surface (inspected work surface); and
a second configuration (second of innumerable re/configurations) of the one or more configurations distinct for a second portion of the inspection surface (inspected work surface), wherein the second configuration is distinct from the first configuration (see exemplary figs. 7-10 showing a plurality of distinct re/configurations; Examiner also generically notes reconfiguration for obstacle avoidance along a path).

Regarding claim 36 and claim 37, where claim 36 depends on claim 20 and where claim 37 depends on claim 36,
 
 Skrinde teaches wherein: 
the route profile processing circuit (portion of distributed control having control system hardware and operating environment for interpreting route) is further structured to interpret updated route profile data during an inspection operation of the inspection surface (inspected work surface) by the inspection robot (SROV) (see previous citations and additional citations at end of claim analysis);
the configuration determining circuit (portion of distributed control having control system hardware and operating environment for determining robot configuration) is further structured to determine one or more updated configurations of the inspection robot (SROV) in response to the updated route profile data (see previous citations and additional citations at end of claim analysis); 
the configuration processing circuit (portion of distributed control having control system hardware and operating environment for processing configuration for robot) is further structured to provide updated configuration data in response to the determined updated one or more configurations (see previous citations and additional citations at end of claim analysis); and
(limitation of claim 37) further comprising a robot configuring circuit (portion of distributed control having control system hardware and operating environment for re/configuring robot) structured to re-configure the inspection robot (SROV) in response to the updated one or more configurations ([0116] “interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators. This design provides the mechanisms and information necessary for a complete, closed-loop automation feedback cycle”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop, automation feedback cycle”; [0184] “Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously”; [0184] “become responsive to unforeseen conditions (e.g., having a Solution Pattern for working around a protruding but previously undetected pipe)”; [0192] “a sensor-response feedback loop” and “detect (i.e., perceive, sense or compute) a situation and react appropriately (e.g., providing the information to a user, automatically correcting a detected problem, or otherwise responding)”; [0066] “automatic detection and programmed response to anticipated work requirements and conditions”; [0070] “programmed to navigate the submerged infrastructure, perform a remediation work process (including inspection, maintenance, and debris recovery), detect and avoid obstacles or deviations, and extract itself. In many cases, the foregoing activities can be achieved in a fully automatic manner”).

Regarding claim 38, which depends on claim 20,
 Skrinde teaches wherein the route profile data comprises: obstacle data ([0158] “environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), [0183] “combining pre-loaded submerged infrastructure data with sensor data” and “image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Skrinde in view of Applicant cited Gonzalez et al (US 20150153312 A1; hereafter “Gonzalez”).
Regarding claim 29, which depends on claim 20,
 Skrinde teaches wherein the one or more inspection characteristics include a tether configuration description for the inspection robot (SROV), the system further comprising a tether structured to couple a power source to the inspection robot (SROV) ([0032] “an umbilical that serves as a tether and a connection to a surface source of power and human control”; [0072] “The MP is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical supplies power to the SROV and communication (i.e. both sensing and control signals) between the SROV and systems external to the SROV. The Debris Line carries debris pumped from the SROV to a Debris Reclamation Interface”; [0102] “The MP (211) is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical (212) supplies both power to the SROV and communication (i.e. both sensing and control signals) between the SROV and other subsystems. The Umbilical Supply Reel (214) manages the paying out and recovery of the Umbilical in unison with the travel of the SROV. The Debris Line (213) carries debris pumped from the SROV. An overhead crane (215) is utilized to insert or remove sections of debris line hose (216) as to synchronize Debris Line length with that of the Umbilical. The Debris Line terminates into the Debris Reclamation Interface (219) allowing for proper debris disposal. The OC (230), including the CCU, is used to plan and manage autonomous performance by the SROV of tasks, activities, and goals; provide operator-initiated control; and to monitor, present, display, record, analyze, and respond to status signals from the SROV”; [0229] “disengage or undock from the Docking Module, perform a work process autonomously, and then return to dock with the Docking Module, for extraction, recharging, uploading data, downloading new instructions (e.g., commands, Solution Patterns, Templates, etc.), or moving the Docking Module or Umbilical”; [0162] “Aggregate configuration, monitoring, control, and functionality of an SROV resulting from interconnection are made known”; [0233] “manages for each Umbilical and Power line a torsional tracing and current strain measurement for that line, to both measure against the operational safety/wear limits and to guide motion of the SROV at the far end. In a further embodiment the MP and OC are each able to manage multiple, potentially coordinating, but not overlapping Umbilical and Debris lines, and multiple SROVs”).
	Skrinde does not teach wherein the tether is structured to couple a couplant source to the inspection robot.
However, the Examiner notes that Skrinde’s utilization of ultrasonic inspection in a submerged environment (citations previously provided above) likewise is suggestive to an ordinary artisan of acoustic coupling needs for a non-submerged environment (citations of non-submerged previously provided above), and the Examiner takes Official Notice that it is well-known that a coupling medium is necessary and/or at least highly desirable in order to provide good acoustical coupling between an ultrasonic transducer and an object being inspected because air is a poor acoustical conductor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional means for acoustic coupling with Skrinde’s acoustically coupleable ultrasonic inspection thereby enabling and/or at least increasing the transmission efficiency and thus increasing the signal-to-noise ratio while utilizing Skrinde’s robotic vehicle in a non-submersed environment. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a couplant management with Skrinde’s control module(s) for the expected and conventional purposes of managing when and how much fluid coupling is necessary based on robot configuration and environmental conditions. The Examiner notes that the combination suggests self-identifying and registering the added couplant management’s couplant description (see above citations pertaining to computer readable descriptions of added components).
Skrinde as so modified still does not teach wherein the tether is structured to couple a couplant source to the inspection robot.
Gonzalez teaches a tether structured to couple a power source and a couplant source to the inspection robot ([0073] “Conventional UT inspection crawlers need umbilical cords to provide power and communication” and “A tether can provide for transmission of communication signals, electrical power, and other elements than can be required by the vehicle, such as additional input data and couplant fluid, for example, in certain applications that demand a tether”; Title “Modular Mobile Inspection Vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gonzalez’s tether structuring to couple a power source & a couplant source with Skrinde’s tether thereby providing power, communication, and couplant fluid to the appropriate components with less tangling than separate single purpose lines. The Examiner additionally notes that a tether providing couplant from an external source lightens the load of an inspection robot and further eliminates running out of a limited supply of couplant thus reducing down time.

Allowable Subject Matter
Claim(s) 39-40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 39,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot" and "wherein the inspection robot further comprises” “a connector comprising: a body having a first end for coupling with a corresponding one of the at least two drive modules and a second end for pivotally engaging the inspection chassis”, and an electrical interface structured to couple an electrical power source from the inspection chassis to an electrical power load of the corresponding drive module, and further structured to provide electrical communication between a controller positioned on the inspection chassis and at least one of a sensor, an actuator, or a drive controller positioned on the drive module”, and “a mechanical component defined, at least in part, by the body and structured to selectively and releasably couple the body to the inspection chassis" in further combination with the remaining limitation(s) of the claim.
Further dependent claim(s) 40
 of the above indicated claim(s) is/are likewise indicated as comprising allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856